Title: James H. Causten to James Madison, 2 February 1827
From: Causten, James H.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Feb 2d 1827.
                            
                        
                        I beg leave to acknowledge the receipt of your esteemed favor of 9th. Ultimo, which has been detained at
                            Baltimore till two days ago.
                        Although it would have been highly gratifying, and doubtless very serviceable, to have received your opinion
                            on the subject to which my former letter referred, yet the motives which induced you to decline expressing it are placed
                            to the proper account, and are not only appreciated but acquiesced in.
                        I beg your acceptance of my sincere thanks for the kind and prompt attention with which you have honored me,
                            and am, Dr Sir, With high respect and esteem Your Mo: Obt. Servt.
                        
                            
                                James H. Causten
                            
                        
                    